Citation Nr: 0519536	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.  The veteran also served in the U.S. Naval Reserves 
until May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

In August 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The veteran's current bilateral hearing loss disability was 
not incurred in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112 (West 
2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was mailed to the veteran 
in May 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran stated in May 2005 that 
he had no additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was afforded a VA examination on 
February 2002 and an additional medical opinion was provided 
in September 2003.  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Factual background

The service medical records show that the veteran's hearing 
was normal on entrance to service, during service, and at 
separation.  An August 1943 physical examination showed 
thickening of the veteran's left eardrum; however, hearing 
was normal.  There were no complaints, findings, or treatment 
for hearing loss during active service.  

Following active service, the veteran underwent physical 
examinations in April 1951 and October 1951 while in the 
Naval Reserves.  Both examinations reported normal hearing.

In February 2002, the veteran was afforded a VA examination.  
At that time, he complained of being unable to hear speech 
communication or the television clearly and loud or high-
pitched voices were difficult to understand.  The veteran 
reported having noise exposure during active service while 
serving on a submarine and denied using hearing protection.  
He could not describe with clarity any specific ear 
complaints or hearing problems in service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
45
LEFT
35
30
40
55
50

Average puretone thresholds were 45 in the right ear and 
43.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
in the left ear.  An otoscopy revealed clear ear canals and 
eardrums were normal, bilaterally.  The veteran was diagnosed 
has having right ear mild to moderately sloping sensorineural 
hearing loss and left ear mild to severely sloping 
sensorineural hearing loss.  The examiner stated that based 
on the veteran's case history, denial of tinnitus, 
configuration and degree of hearing loss, speech scores and 
onset of hearing loss, it is more unlikely than not that his 
hearing loss was a result of noise exposure in service and it 
is more likely that his hearing loss is a result of 
presbycusis (aging).

A letter dated May 2003 was submitted by the veteran's 
private physician, Dr. Stuart Barton, who stated that he 
evaluated the veteran and found that he had moderate to 
severe high-frequency sensorineural hearing loss and 
tinnitus.  Based on the veteran's history of constant noise 
exposure without ear protection in service, he opined that 
the veteran's hearing loss was a result, in part, of that 
noise exposure.  

The veteran received treatment from a VA facility in San 
Diego from May 2002 to September 2002 for hearing loss.  He 
was diagnosed as having mild sloping to moderately severe 
sensorineural hearing loss in both ears and was fitted for 
hearing aids.

In September 2003, an additional VA medical opinion was 
obtained.  The record was reviewed and the examiner stated 
that the veteran's current hearing loss was more likely than 
not unrelated to his military service.  The opinion was based 
on the following: there was no evidence of hearing loss in 
service; the first claim of hearing loss was in November 
2001, at least 50 years after service; although the veteran 
claimed to have hearing loss upon discharge, there is no 
documentation showing hearing loss until February 2002; there 
is no medical or scientific literature that would support the 
contention for a long delayed onset of hearing loss as a 
result of noise exposure; and hearing loss is a common 
condition for many in the veteran's age group, with or 
without noise exposure.  

In an August 2003 personal hearing and in correspondence of 
record, the veteran contended that his hearing loss was 
related to service.  He testified that he was engaged in 
combat during active service on a submarine and, as a result, 
was subjected to noise exposure and "unbelievable" pressure 
without ear protection.  When he returned home from service, 
his brother noticed and commented on his hearing loss.  He 
stated that he had hearing loss since service, but did not 
enter anything in his record because he just wanted to get 
out of the service.  

Statements from R.H.A, B.A.G., and C.W.R. were submitted in 
support of the veteran's claim.  They discussed serving with 
the veteran on a submarine and how their hearing, as well as 
the veteran's hearing, were affected by the exposure to 
noise.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2004).

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  His station on a submarine is 
consistent with some exposure to noise and the competent 
evidence shows current hearing loss disability as defined by 
38 C.F.R. § 3.385.  However, two separate VA examiners opined 
that the current hearing loss is unrelated to service and 
more likely due to age.  The Board attaches significant 
probative value to the September 2003 VA opinion, as the 
examiner reviewed the claims file and provided a well 
reasoned, detailed opinion which is consistent with other 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  There is 
no indication that the private doctor, Dr. Barton, had access 
to the veteran's claims folder and he provided no rationale 
for his opinion.  Accordingly, the Board finds that his 
opinion is not persuasive.

The veteran's opinion regarding the origin of any current 
hearing loss disability has no probative value as it is not 
competent.  See Espiritu.  Similarly, the lay statements 
submitted by him are not competent to establish a 
relationship between his current hearing disability and the 
symptoms reported in the lay statements.  The VA examiners' 
opinions are competent and thus substantially more probative.  
Thus, this probative evidence establishes that the veteran's 
hearing loss disability is not etiologically related to 
service.  Accordingly, service connection is not warranted.  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current bilateral hearing loss disability was not 
caused by an in-service disease or injury.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss, and the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


